Judgment, Court of Claims of the State of New York (Ferris D. Lebous, J.), entered on or about May 27, 2003, which dismissed the claim after a trial, unanimously affirmed, without costs.
The causes of action for assault and battery, abuse of process and false arrest/false imprisonment were time-barred; the court was without jurisdiction to grant claimant’s untimely application to treat his notice of intention to sue as his claim, for his failure to comply with Court of Claims Act § 10 (8) (see Byrne v State of New York, 104 AD2d 782 [1984], lv denied 64 NY2d 607 [1985]). The court’s refusal to toll the statute of limitations due to the death of claimant’s attorney was a proper exercise of discretion under the circumstances.
*217Regarding the cause of action for tortious interference with prospective contractual relations, claimant was a probationary employee, terminable at will, and he failed to establish wrongful means 'or malicious intent on the part of his employer (cf. Guard-Life Corp. v Parker Hardware Mfg. Corp., 50 NY2d 183, 194 [1980]).
We have considered claimant’s remaining contentions and find them unavailing. Concur—Sullivan, J.P., Ellerin, Williams, Gonzalez and Catterson, JJ.